Citation Nr: 0923504	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to the assignment of an increased rating for the 
service-connected bilateral hearing loss, evaluated as 
noncompensably disabling until March 19, 2009, when a 10 
percent rating was assigned.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

The Board remanded the case to the RO for additional 
development of the record in October 2008.  


FINDINGS OF FACTS

1.  The service-connected bilateral hearing loss is not shown 
to have been productive of more than Level I hearing acuity 
in either ear when tested by VA in November 2005.  

2.  The service-connected bilateral hearing loss currently is 
not shown to be manifested by more than Level IV hearing 
acuity in the right ear and Level III hearing acuity on the 
left ear.  

3.  The service-connected bilateral hearing disability is 
first shown to have more nearly approximated the criteria for 
the assignment of a 10 percent rating, beginning on, but 
earlier than February 10, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss were not met 
prior to February 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2008).  

2.  Beginning on February 10, 2009, the criteria for the 
assignment of a 10 percent rating for the service-connected 
bilateral hearing loss prior met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 
4.86 including Diagnostic Code 6100 (2008).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 including 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Letters in 
July 2005, September 2005, and October 2008 provided 
pertinent notice and development information.  

Although the October 2008 notice was not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the Veteran, VA treatment 
records, and reports of VA examinations conducted in November 
2005 and March 2009.  


Entitlement to a compensable evaluation for bilateral hearing 
loss prior to March 2009 and 10 percent thereafter

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Service connection was granted for a bilateral hearing loss, 
in a March 1973 rating action.  A noncompensable evaluation 
was assigned, effective in February 1973.  

In May 2009, the RO increased the rating to 10 percent 
disabling, effective March 19, 2009.  Even though the RO 
increased the schedular rating for the veteran's disability 
during the appeal, the issue of a higher rating remained on 
appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
veteran in the statement of the case.  

The November 2005 VA audiological evaluation report indicates 
that the average puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz as 48 decibels in the right 
ear, and 54 decibels in the left ear.  The controlled speech 
discrimination test was 92 percent in the right ear and 100 
percent in the left ear.  

The November 2005 VA test results would yield numeric 
designation, which equate to Level I hearing loss in each 
ear, using Table VI.  This results in a noncompensable 
rating.  Therefore, a higher rating is not warranted for 
bilateral hearing loss based on these examination findings.  

A March 2009 VA audiological evaluation report shows that the 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz as 30,50, 55, and 75 decibels, in the right 
ear, respectively, and 30, 55, 65, and 85 decibels, 
respectively, in the left ear.  The average puretone 
threshold for the right ear was 52.5 decibels and 58.75 
decibels for the left ear.  The controlled speech 
discrimination test was noted results of 82 percent correct 
in the right ear and 88 percent correct in the left ear.  

The March 2009 VA test results equate to Level IV and Level 
III hearing loss in the left and right ear, respectively, 
using Table VI.  These results warrant the assignment of a 10 
percent rating, but not higher.  

However, the Board finds on review of the entire record that 
the service-connected disability picture was first shown to 
have more close resembled the criteria for a rating of 10 
percent beginning on February 10, 2009 when partial hearing 
tests findings suggestive of increased hearing problems were 
recorded in connection with a hearing aid check by VA.  

The Veteran chief complaint is that he has difficulty in the 
presence of background noise and difficulty understanding 
conversation.  He is required to wear assistive hearing 
devices.  Further, in regard to occupational impairment, he 
has problem hearing verbal orders.  

While these statements describe some degree of occupational 
problems, the current hearing impairment is rated in 
accordance with criteria established by VA to compensate the 
service-connected disability based on a level of average 
industrial impairment.  The currently assigned 10 percent 
rating would account for the claimed employment interference, 
as described by the Veteran.  As noted, the pertinent 
criteria are not met to warrant a higher rating.  

Although the Veteran's individual work situation may require 
some accommodation and the use of compensation techniques for 
better communication, there is no actual showing of 
employment disruption beyond what has been determined to be 
an average impairment of earning capacity in civil 
occupations caused by the service-connected hearing loss.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  


ORDER

An increased, compensable rating for the service-connected 
bilateral hearing loss prior to February 10, 2009 is denied.  

An increased rating of 10 percent for the service-connected 
bilateral hearing loss is granted, beginning on February 10, 
2009.  

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


